Case 1:19-cv-00116-LEK-WRP Document 297 Filed 07/11/21 Page 1 of 11   PageID #:
                                   4641



    LAW OFFICE OF BRIAN K. MACKINTOSH
    BRIAN K. MACKINTOSH            #9525
    1003 Bishop Street, Suite 1990
    Honolulu, Hawai‘i 96813
    Telephone: (808) 517-1388
    Facsimile: (888) 627-6507
    brian@bkmlaw.com

    DE COSTA HEMPEY LLC                CABALLERO LAW LLLC
    DANIEL G. HEMPEY #7535             MATEO CABALLERO
    4028 Rice Street, Suite B                #10081
    Lihu‘e, Hawai‘i 96766              P.O. Box 235052
    Telephone: (808) 632-2444          Honolulu, HI 96823
    Facsimile: (808) 632-2332          Telephone: (808) 600-4749
    dan@dhlawkauai.com                 mateo@caballero.law

    Attorneys for Plaintiff
    SARAH VARGAS

                  IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF HAWAII


    SARAH VARGAS,                            CIVIL NO. 19-00116 LEK-WRP
                       Plaintiff,
                                             PLAINTIFF SARAH VARGAS’
                vs.                          THIRD SUPPLEMENTAL INITIAL
    CITY AND COUNTY OF HONOLULU,             DISCLOSURES AND EXPERT
    DAVID OH, CORPORAL COSTA, and            WITNESS DISLCOSURES;
    DOES 1-100,                              CERTIFICATE OF SERVICE
                       Defendants.
                                             Judge: Hon. Leslie E. Kobayashi
                                             Trial Date: November 16, 2020
Case 1:19-cv-00116-LEK-WRP Document 297 Filed 07/11/21 Page 2 of 11               PageID #:
                                   4642



          PLAINTIFF SARAH VARGAS’ THIRD SUPPLEMENTAL INITIAL
             DISCLOSURES AND EXPERT WITNESS DISLCOSURES

             Plaintiff Sarah Vargas (“Plaintiff”), by and through her attorneys Brian K.

    Mackintosh and Daniel G. Hempey, hereby submits Plaintiff Sarah Vargas’ Third

    Supplemental Initial Disclosures and expert witness disclosures pursuant to the

    Federal Rules of Civil Procedure Rule 26(a)(1)(A) and Rule 26(a)(2) and the Third

    Amended Rule 16 Scheduling Order, Dkt. No. 227, at ¶11(b).

     I.      INDIVIDUALS LIKELY TO HAVE DISCOVERABLE
             INFORMATION

          The Plaintiff identifies the following persons who may have knowledge of

    discoverable information on liability and/or damages that may be used in support

    of her claims.

             1.     Plaintiff Sarah Vargas
                    c/o Law Office of Brian K. Mackintosh
                    1003 Bishop Street, Suite 1990
                    Honolulu, HI 96813
                    (808) 781-7229

          Plaintiff will testify as to the claims alleged in the Complaint and issues

    relating to liability and damages.

             2.     Defendant Thayne Costa
                    c/o Corporation Counsel
                    City and County of Honolulu
                    530 S. King St., Room 110
                    Honolulu, HI 96813
                    (808) 768-5233




                                              2
Case 1:19-cv-00116-LEK-WRP Document 297 Filed 07/11/21 Page 3 of 11          PageID #:
                                   4643



       Defendant Costa will testify as to the claims alleged in the Complaint and issues

    relating to liability and damages.

          3.     Defendant David Oh
                 c/o Windward Dodge Chrysler Jeep
                 46-177 Kahuhipa St.
                 Kaneohe, HI 96744
                 (877) 785-0303

       Defendant David Oh will testify as to the claims alleged in the Complaint and

    issues relating to liability and damages.

          4.     Jessica Reyes
                 4080 Guadalcanal Ave Apt B
                 Kapolei, HI 96707-3529

          Ms. Reyes will testify as to the claims alleged in the Complaint and issues

    relating to liability and damages.

          5.     Stacey Wheeler and Clayton Wheeler
                 11426 Claymont Cir, #1
                 Windermere, FL 34786

          Mr. and Mrs. Wheeler will testify as to the claims alleged in the Complaint

    and issues relating to liability and damages.

          6.     Travis Kohatsu
                 State of Hawaii Organization of Police Officers
                 1717 Hoe St
                 Honolulu, HI 96819

          Mr. Kohatsu will testify as to the claims alleged in the Complaint and issues

    relating to liability and damages.




                                           3
Case 1:19-cv-00116-LEK-WRP Document 297 Filed 07/11/21 Page 4 of 11              PageID #:
                                   4644



          7.     Detective Brandon Nakasone and Walter Ozeki
                 Honolulu Police Department
                 801 S. Beretania St.
                 Honolulu, HI 96813

          Officers Nakasone and Ozeki will testify as to the claims alleged in

    the Complaint and issues relating to liability and damages.

          8.     Susan Ballard
                 Chief of Police
                 Honolulu Police Department
                 801 S. Beretania St.
                 Honolulu, HI 96813

          Chief Ballard will testify as to the claims alleged in the Complaint and

    issues relating to liability and damages.

          9.     Darrin Sakanoi, Nicole Vallieres, Tiffany Smith, Custodian of
                 Records, and Joshua Friedman
                 Federal Bureau of Investigations
                 21501 Investigations Parkway
                 Quantico, VA 22135

           These individuals will testify as to what they did in the case, and
    issues relating to liability and damages.

          10.    Custodian of Records
                 Honolulu Police Commission
                 1060 Richards St.
                 Honolulu, HI 96813

          The custodian of records will testify to the authenticity of the records

    produced.

          11.    Custodian of Records
                 Honolulu Police Department Administrative Review Board
                 Honolulu Police Department

                                           4
Case 1:19-cv-00116-LEK-WRP Document 297 Filed 07/11/21 Page 5 of 11           PageID #:
                                   4645



                 801 S. Beretania St.
                 Honolulu, HI 96813

          The custodian of records will testify to the authenticity of the records

    produced.

          12.    Det. Samuel Bardo
                 Professional Standards Office
                 Honolulu Police Department
                 801 S. Beretania St.
                 Honolulu, HI 96813

          Detective Bardo will testify as to the claims alleged in the Complaint

    and issues relating to liability and damages.

          13.    Allan Kuaana
                 Honolulu Police Department
                 801 S. Beretania St.
                 Honolulu, HI 96813

          Allan Kuaana will testify as to his interactions with Defendant David

    Oh.

          14.    Troy Shimasaki, Acting City Auditor, City Auditor, and
                 Custodian of Records for the Office of the City Auditor, City
                 and County of Honolulu
                 1001 Kamokila Blvd., Suite 216
                 Kapolei, HI 96707
                 (808)768-3134
           The City Auditor, Acting City Auditor, and/or Custodian of Records
    for the Office of the City Auditor will testify regarding the Audit of the
    Honolulu Police Department’s Policies, Procedures, and Controls,
    Resolution 19-255.




                                           5
Case 1:19-cv-00116-LEK-WRP Document 297 Filed 07/11/21 Page 6 of 11                PageID #:
                                   4646



              15.   Any individuals named in Defendants’ Initial and/or

    Supplemental Disclosures.

     II.      PLAINTIFF’S EXPERT WITNESSES

              1.    Alexander Bivens, PhD
                    Pacific Psychology Partners, Inc.
                    P.O. Box 321
                    Anahola, HI 96703

              Dr. Bivens will testify to as to the claims alleged in the Complaint and issues

    relating to liability and damages.

              4.    Chief of Police Nicholas A. Sensley, Ret.
                    P. O. Box 87
                    Lebanon, TN 37088

              Chief of Police Sensley, Ret., will testify as to the claims alleged in the

    Complaint and issues relating to liability and damages.


    III.      DOCUMENTS, ELECTRONICALLY STORED INFORMATION,
              AND TANGIBLE THINGS THAT THE PLAINTIFF HAS IN ITS
              POSSESSION, CUSTODY, OR CONTROL THAT MAY BE USED TO
              SUPPORT CLAIMS

           Pursuant to FRCP Rule 26(a)(1)(A)(ii) and based upon reasonably available

    information, Plaintiff Sarah Vargas identifies the following categories of

    documents, data, compilations and/or tangible things relating to her pursuit of this

    lawsuit:

              1.    Any and all documents, audio recordings, and/or video recordings

    produced by Defendants City and County of Honolulu and/or Defendant Thayne

                                               6
Case 1:19-cv-00116-LEK-WRP Document 297 Filed 07/11/21 Page 7 of 11            PageID #:
                                   4647



    Costa, as part of its document production responding to Plaintiff’s First Request for

    Production of Documents and Things and any subsequent requests for production

    of documents and things.

          2.     Defendant City and County of Honolulu’s Answer to First Amended

    Complaint filed July 15, 2019, filed July 30, 2019 as Dkt. No. 43

          3.     Defendant Thayne Costa’s Answer to First Amended Complaint filed

    July 15, 2019, filed July 30 as Dkt. No. 44.

          4.     Defendant City and County of Honolulu’s Response to Plaintiff’s

    First Request for Admissions (Jan. 6, 2020).

          5.     Report of Plaintiff’s Expert Nickolas Sensley.

          6.     Report of Plaintiff’s Psychological Expert Alexander Bivens.

          7.     Report of Defendant’s Psychiatric Expert Boyd Slomoff.

          8.     Report of Defendants’ Expert Report of John Peters.

          9.     Rebuttal Report by Plaintiff’s Expert Alexander Bivens

          10.    Supplemental Report of Plaintiff’s Expert Nickolas Sensley.

          11.    Original materials referenced in the citations of any and/or all

    of Plaintiff’s and/or defendants’ expert reports.

         12. Prepared Testimony of Officer David Oh and SHOPO
    Representative, Travis Kohatsu, C000690-698.

          13.    The Standards of Conduct of the Honolulu Police Department.



                                           7
Case 1:19-cv-00116-LEK-WRP Document 297 Filed 07/11/21 Page 8 of 11           PageID #:
                                   4648



            14.   Legislative Disciplinary Report, Reporting year 2017.

            15.   IACP Law Enforcement Code of Ethics.

            16.   Honolulu Police Department Code of Ethics, Notice Number

    2.21, page 10, C001165.

            17.   HPD Incident Report 17-097126 (March 14, 2017).

            18.   Audio File and Written Transcript of 911 calls placed by

    Jessica Reyes, produced as C000602-605.

            19.   Police radio calls produced as C000610-C000612.

            20.   Audio File and Written Transcript of the Predetermination

    Hearing of Officer David Oh August 30, 2018, C000690-C000707.

            21.   FBI interview of Defendant Thayne Costa, dated June 20,

    2017.

            22.   FBI interview of Jessica Reyes, dated May 31, 2017.

            23.     Medical Records of Sarah Vargas.

            24.   2020 Office of the City Auditor’s Audit of the Honolulu Police

    Department’s Policies, Procedures, and Controls, Resolution 19-255.

            25.   Memorandum from Susan Ballard, Chief of Police, to Troy

    Shimasaki, Acting City Auditor, Office of the City Auditor, re: Audit of the

    Honolulu Police Department’s Policies, Procedures, and Controls (Dec. 1,

    2020).



                                          8
Case 1:19-cv-00116-LEK-WRP Document 297 Filed 07/11/21 Page 9 of 11        PageID #:
                                   4649



           26.   HPD Policy Number 7.02 (Security Control of Arrestees)

           27.   Laboratory Report from FBI Laboratory to Nicole Vallieres, re:

    Subject, David Oh/ Victim: Sarah Lee Vargas (July 13, 2017), C000512-

    520.

           28.   Recorded Interview of David Oh by Det. Alan H.K. Kuuana,

    (Feb. 1, 2019) (C000599).

           29.   Recorded Interview of Jessica Reyes by Brandon Nakasone

    (Feb. 2, 2018); C000601.

           30.   Recorded Interview of David Oh by Samuel Bardo (Nov. 28,

    2017); C000616.

           31.   Recorded Interview of Thayne Costa by Samuel Bardo (Aug. 3,

    2017); C000618.

           32.   Recording of the Administrative Review Board Hearing (May

    6, 2017 (?)); C001058.

           33.   Suspension of Thayne Costa (Dec. 16, 1995); C002489.

           34.   Suspension of Thayne Costa (June 3, 1996); C002488.

           35.   Suspension of Thayne Costa (May 20, 1997); C002497.

           36.   Suspension of Thayne Costa (July 31, 1997); C002484.

           37.   Suspension of Thayne Costa (Nov. 18, 1998); C002482.

           38.   Suspension of Thayne Costa (July 24, 2000); C002471.



                                         9
Case 1:19-cv-00116-LEK-WRP Document 297 Filed 07/11/21 Page 10 of 11              PageID #:
                                    4650



             39.   Suspension of Thayne Costa (Jan. 27, 2001); C002470.

             40.   Written Reprimand of Thayne Costa (April 3, 2006); C002467.

             41.    Defendant Thayne Costa’s Response to Plaintiff’s First

     Request for Answers to Interrogatories dated August 7, 2020, filed

     September 4, 2020.

             42.   Honesty Considerations signed by Thayne Costa (Aug. 21,

     2016); C002528.

             43.   Thayne Costa’s Request to Purge Records (Jan. 26, 2009);

     C002450.

             44.   HRS §§ 702-235 (Ineffective Consent); 707-700 (definitions),

     707-711 (Assault II); 707-712 (Assault III); 707-731 (Sex Assault II), 707-

     732 (Sex Assault III).

    IV.      DAMAGES

          Plaintiff alleges $19,000,000 in damages. This includes special damages

     incurred from having to move from the State of Hawaii due to fear of being

     in Honolulu Police Department jurisdiction, and general punitive damages

     suffered for permanent psychological injury from being sexually assaulted

     by a police officer under color of law, pursuant to a failure to supervise

     and/or train by the Honolulu Police Department. Further special damages are

     requested based on Defendants’ Psychiatric Expert Report of Boyd Slomoff,



                                           10
Case 1:19-cv-00116-LEK-WRP Document 297 Filed 07/11/21 Page 11 of 11          PageID #:
                                    4651



     MD, and Plaintiff’s Psychological Rebuttal Report of Alexander Bivens,

     PhD. The course of treatment recommended by Dr. Slomoff and concurred

     with by Dr. Bivens is estimated conservatively to cost $280,000.

           DATED: Honolulu, Hawaii, this July 11, 2020.

                                           /s/ Brian K. Mackintosh
                                           BRIAN K. MACKINTOSH
                                           DANIEL G. HEMPEY
                                           MATEO CABALLERO
                                           Attorneys for Plaintiff
                                           SARAH VARGAS




                                          11
